Citation Nr: 1714452	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure and/or secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) as due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 and an April 2011 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2017, the Board requested a Veterans' Health Administration opinion (VHA opinion) with regard to whether the Veteran had developed peripheral neuropathy of the bilateral lower extremities as a result of herbicide exposure and/or his service-connected diabetes mellitus, type II.  In February 2017, a VHA opinion was subsequently obtained from a neurologist.  The February 2017 VHA opinion is fully favorable to the Veteran.  Accordingly, the Board finds that it can adjudicate the claim without providing the Veteran notice as required by 38 C.F.R. § 20.903 as there is no prejudice to the Veteran in light of the grant of the full benefit sought.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran suffers from peripheral neuropathy of the bilateral lower extremities, secondary to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria to establish service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been diagnosed with peripheral neuropathy of the bilateral lower extremities, which he attributes to his active service.  The Veteran has also asserted that his peripheral neuropathy of the bilateral lower extremities may be caused or aggravated by his service-connected diabetes mellitus, type II.  As the Board is granting service connection for peripheral neuropathy of the bilateral lower extremities as secondary to his service-connected diabetes mellitus, type II, the theory of direct service connection will not be further addressed. 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Alternatively, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the record establishes the presence of peripheral neuropathy of the bilateral lower extremities.  A nerve conduction study (NCS) obtained upon VA treatment in October 2009 shows moderate axonal loss polyneuropathy of the bilateral lower extremities.  The Veteran demonstrated decreased sensation in the bilateral lower extremities during a VA diabetes mellitus examination in January 2011.  

The evidence stablishes that the Veteran's peripheral neuropathy is due to service-connected diabetes mellitus, type II.  Upon VA examination in April 2013, the examiner found that the Veteran had symptoms attributable to diabetic peripheral neuropathy of the bilateral lower extremities.  He was diagnosed with diabetic peripheral neuropathy, namely sciatic peripheral neuropathy of the bilateral lower extremities.  

In the February 2017 VHA opinion, the examiner found that it was at least as likely as not, with a degree of probability of 50 percent or higher, that the Veteran's peripheral neuropathy was caused by type II diabetes mellitus.  The examiner noted diabetes is the most common cause of peripheral neuropathy in the United States.  

Although the record contains a medical opinion against the claim from a January 2011 VA examiner, the Board finds that the evidence is at least in a state of equipoise with respect to whether the Veteran's service-connected diabetes mellitus type II caused his peripheral neuropathy.  Thus, the Board finds that service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to the Veteran's service-connected diabetes mellitus, type II is warranted.


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus, type II, is granted.


REMAND

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).   

Additional medical evidence is required to assess the level of occupational impairment caused by the Veteran's service-connected disabilities.  On remand, such examination should be provided.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the impact that his service-connected disabilities have on his employability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is asked to elicit a history from the Veteran regarding his education, special training, and previous work experience.  The examiner is then asked to comment on the Veteran's ability to function in an occupational environment and describe the functional impairment caused by the Veteran's service-connected disabilities (PTSD, diabetes mellitus, type II, diabetic nephropathy with urinary frequency, tinnitus, bilateral hearing loss, and peripheral neuropathy of the bilateral lower extremities).  The examination report must include a complete rationale for all opinions expressed.

2. Readjudicate the remaining issue on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


